DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 10/21/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden for the examiner to examine all three groups.  This is not found persuasive because it appears to be based on Applicant’s opinion of what constitutes a search burden and does not refute or point to an improper restriction analysis or improper demonstration of search burden of the original claim set.  
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 8-20 directed to an invention non-elected with traverse in the reply filed on 10/21/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a test fixture as claimed comprising a plurality of proximity detection features on said first surface configured to detect a predetermined proper alignment of one or more actuating cables wherein said plurality of proximity detection features compises at least one electrical contact configured to engage the one or more actuating cables to complete an electric circuit of the assembly test fixture that enables supply of power to the test device in combination with the remaining claim limitations.

The closest prior art to Applicant’s claimed invention is Song (KR 101348957) which discloses a testing unit for actuating cables of an inner door handle. Songs discloses grippers that grasp the actuating cables and then a driving unit causes the cables to vibrate, at which point a vibration sensor senses the vibrations.  This solves the problem of actuating cables that are not properly connected which will then vibrate ad different frequencies than if they were properly connected.  There is no teaching or suggestion in the prior art to replace the driving and vibration sensing units with an 

Claims 2-7 are allowed for their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863